Exhibit 10.8

SPIRIT MTA REIT

NON-EMPLOYEE TRUSTEE COMPENSATION PROGRAM

Eligible Trustees (as defined below) on the board of trustees (the “Board”) of
Spirit MTA REIT (the “Company”) shall be eligible to receive cash and equity
compensation as set forth in this Non-Employee Trustee Compensation Program
(this “Program”). The cash and equity compensation described in this Program
shall be paid or be made, as applicable, automatically and without further
action of the Board, to each member of the Board who is not an employee of the
Company, Spirit Realty Capital, Inc. (“Spirit”) or any of their respective
parents, affiliates or subsidiaries (each, an “Eligible Trustee”), unless such
Eligible Trustee declines the receipt of such cash or equity compensation by
written notice to the Company.

This Program shall become effective upon the distribution by Spirit to its
shareholders of all of the outstanding common shares of beneficial interest of
the Company (the “Effective Date”) and shall remain in effect until it is
revised or rescinded by further action of the Board. This Program may be
amended, modified or terminated by the Board at any time in its sole discretion.
No Eligible Trustee shall have any rights hereunder, except with respect to
equity awards granted pursuant to Section 2 of this Program.

1.    Cash Compensation.

a.    Annual Retainers. Effective upon the Effective Date, each Eligible Trustee
shall be eligible to receive an annual cash retainer of $125,000 for service on
the Board.

b.    Meeting Fees. After the occurrence of six meetings of the Board following
the Effective Date, each Eligible Trustee will be paid $1,500 for each meeting
of the Board attended in person or telephonically.

c.    Payment of Retainers. The annual cash retainers and meeting fees described
in Sections 1(a) and 1(b) above shall be earned on a quarterly basis based on a
calendar quarter and shall be paid by the Company in arrears not later than
thirty days following the end of each calendar quarter, with the final calendar
quarter payment being made prior to the end of the applicable fiscal year.

2.    Equity Compensation. Eligible Trustees shall be granted the equity awards
described below. The awards described below shall be granted under and shall be
subject to the terms and provisions of the Company’s 2018 Incentive Award Plan
or any other applicable Company equity incentive plan then-maintained by the
Company (such plan, as may be amended from time to time, the “Equity Plan”) and
may be granted subject to the execution and delivery of award agreements,
including attached exhibits, in substantially the forms approved by the Board
prior to or in connection with such grants. All applicable terms of the Equity
Plan apply to this Program as if fully set forth herein, and all grants of
equity awards hereby are subject in all respects to the terms of the Equity
Plan. Notwithstanding any provision to the contrary in this Program or the
Equity Plan, the amount of any cash compensation and/or the grant date fair
value (determined as of the date of the grant under Financial Accounting
Standards Board Accounting Standards Codification Topic 718, or any successor
thereto) of all awards granted under this Program shall be subject to any
limitations imposed under the Equity Plan or any other applicable Company
agreement, program, policy or plan. Capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Equity Plan.

a.    Spin-Off Restricted Share Awards. Each Eligible Trustee serving on the
Board as of the Effective Date automatically shall be granted a Restricted Share
award covering a number of the Company’s common shares of beneficial interest
(the “common shares”) equal to $375,000, divided

 

1



--------------------------------------------------------------------------------

by the volume weighted average price per share of the Company’s common shares
over the 30 consecutive trading-day period beginning on (and including) the
first trading day following the Effective Date (the “VWAP Period”), rounded to
the nearest whole common share and subject to adjustment as provided in the
Equity Plan. Each such award will be granted on the trading day immediately
following the last day of the VWAP Period, and each such award shall vest in
full on the earlier of (i) the date of the meeting of the Company’s shareholders
immediately following the grant date or (ii) the one-year anniversary of the
Effective Date, subject to continued service.

b.    Initial Restricted Share Awards. Each Eligible Trustee who is initially
elected or appointed to serve on the Board after the Effective Date
automatically shall be granted on such date, a Restricted Share award covering a
number of the Company’s common shares equal to $375,000, divided by the closing
price per share of the Company’s common shares on such election or appointment
date, rounded to the nearest whole common share and subject to adjustment as
provided in the Equity Plan. Each such award shall vest in full on the one-year
anniversary of the grant date, subject to continued service.

c.    Annual Restricted Share Awards. An Eligible Trustee who is serving on the
Board as of the date of the annual meeting of the Company’s shareholders each
calendar year beginning with calendar year 2019 automatically shall be granted,
on such date, a Restricted Share award covering a number of shares of the
Company’s common shares equal to $125,000, divided by the closing price per
share of the Company’s common shares on the trading day immediately preceding
the applicable grant date, rounded to the nearest whole common share and subject
to adjustment as provided in the Equity Plan. Each such award shall vest in full
on the earlier of (i) the date of the meeting of the Company’s shareholders
immediately following the grant date or (ii) the one-year anniversary of the
grant date, subject to continued service.

 

2